UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4810
DANNY ALLISON BATTLE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                          (CR-01-30-BO)

                      Submitted: June 20, 2002

                      Decided: June 28, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. J. Frank Bradsher, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
2                       UNITED STATES v. BATTLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Danny Allison Battle pled guilty to one count of being a felon in
possession of a firearm in violation of 18 U.S.C.A. § 922(g)(1) (West
2000). He was sentenced to 96 months imprisonment, followed by
three years of supervised release. Battle noted a timely appeal and his
counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), addressing whether the district court adequately ascer-
tained that Battle had read and discussed with his attorney the presen-
tence report prior to sentencing, as required by Fed. R. Crim. P.
32(c)(3)(A), but stating that in his opinion there are no meritorious
issues for appeal. Although notified of his right to file a pro se supple-
mental brief, Battle has not done so. For the reasons that follow, we
affirm.

   Before imposing sentence, a district court must verify that the
defendant and defendant’s counsel have read and discussed the pre-
sentence report. United States v. Miller, 849 F.2d 896, 897 (4th Cir.
1988). A district court is not always required to expressly ask whether
the report has been read and discussed; instead, a statement by coun-
sel or the defendant may demonstrate that the report has been read
and discussed by them. United States v. McManus, 23 F.3d 878, 884-
85 (4th Cir. 1994). We find that the record establishes that Battle had
read the presentence report and had discussed it with his attorney
prior to sentencing. Accordingly, we conclude that the district court
complied with Rule 32(c)(A)(3).

   In accordance with Anders, we have reviewed the entire record and
find no reversible error. We therefore affirm the judgment. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
                      UNITED STATES v. BATTLE                      3
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED